UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1124



BONNIE S. SMITH,

                                              Plaintiff - Appellant,

          versus


LAIDLAW TRANSIT SERVICES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:02-cv-04179-JFA)


Submitted: August 24, 2006                 Decided: August 28, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bonnie S. Smith, Appellant Pro Se. Franklin Grady Shuler, Jr.,
TURNER & PADGETT, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bonnie    S.   Smith    appeals   the   district   court’s    order

substantially accepting the recommendation of the magistrate judge

and granting summary judgment to Defendant on Smith’s federal

claims   under     the   Americans     with       Disabilities   Act,     the

Rehabilitation Act of 1973, Title VII of the Civil Rights Act of

1964, and 42 U.S.C. § 1983 (2000), and on Smith’s state law claims

for negligence and harassment.*        We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court. Smith v. Laidlaw Transit Servs., No.

3:02-cv-04179-JFA (D.S.C. Jan. 6, 2006).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




     *
      The district court dismissed without prejudice under 28
U.S.C. § 1367(c) (2000) Smith’s claim under the South Carolina Bill
of Rights for Handicapped Persons.

                                    - 2 -